Title: From George Washington to Samuel Huntington, 7 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Paramus October the 7th 1780
                  
                  I had the honor on the 1st Inst to receive Your Excellency’s
                     dispatches of the 24th Ulto addressed to Major General Greene and since, your very
                     obliging Letter of the 29th for which I beg leave to return you my
                     acknowledgements. I have written to Sir Henry Clinton in consequence of the
                     former and requested him to make the desired communications. When these are
                     received they shall be transmitted.
                  I have the honor to inclose Congress a Copy of the proceedings
                     of a Board of General Officers (No. 1) in the case of Major André, Adjutant
                     General to the British Army. This Officer was executed in pursuance of the
                     opinion of the Board, On Monday the 2d inst. at 12 oClock, at our late Camp at
                     Tappan. He acted with great candor, from the time he avowed himself after his
                     capture, until he was executed. Congress will perceive by a Copy of a letter I
                     received from him of the 1st Inst that it was his desire to be shot, but the
                     practice & usage of War, circumstanced as he was, were against the
                     indulgence. At the bottom of the 6th page of the proceedings, an explanatory
                     note is added, to prevent any suspicions being entertained injurious to Colonel
                     Sheldon, who otherwise, from the Letter addressed to him, might be supposed to
                     have been privy to the measures between General Arnold & Major André. If it
                     should be the pleasure of Congress to publish the case, and which I would take
                     the liberty to suggest may not be improper; it will be necessary for the
                     explanatory note to be annexed.
                  Besides the proceedings, I transmit in the Inclosure No. 2, Copies
                     of Sundry Letters respecting the matter, which are all that passed on the
                     subject, not included in the proceedings. I would not suffer Mr Elliot & Mr
                     Smith to land, who came up to Dobbs’s ferry agreeable to Sir Henry Clinton’s
                     Letter of the 30th September. Genl Robertson was permitted to come on shore,
                     was met by Major Genl Greene, and mentioned substantially what is contained in
                     his letter of the 2d Instant. It might not perhaps be improper to publish the
                     Letter or part of them in the Inclosure, as an appendix to the proceedings of
                     the Board of General Officers.
                  I had the honor to mention in my Letter of the 24th of August,
                     that an interview was in contemplation between General Lincoln & General
                     Phillips, to take place at Elizabeth Town, and that I should direct Mr Skinner,
                     the Commissary, to attend and endeavour to affectuate an exchange of prisoners
                     on the principle & to the extent mentioned by Congress in their Act of the
                     7th. The Inclosure No. 3 contains my Instructions to Mr Skinner No. 4 & 5 his
                     areport & Major General Lincoln’s of the result of the meeting, which happened
                     on the 20th Ulto at the place appointed, and to which I beg leave to refer
                     Congress. As it is now become certain that we cannot operate against N. York
                     this Campaign, and it was the expectation of this event’s happening that
                     prevented the release of our private Prisoners, it appears to me that the
                     exchange of those in that place should be immediately attempted especially as
                     the liberation of a great many of our Officers is made to depend upon it and
                     is otherwise wholly rejected. From these considerations I have ventured to
                     close with the terms of Mr Loring’s Letter to Mr Skinner of the 22d of
                     Septr respecting the exchange of our Officers & privates at N. York &
                     Long Island and have written to Sir Henry Clinton accordingly. I hope Congress
                     will approve the measure. As to the exchange proposed between the Convention
                     & the southern prisoners, Congress will be pleased to decide on it
                     themselves. They have the fullest knowledge of the present and of what will be the
                     future situation of our Affairs, and can best judge of the conduct which the
                     public good & humanity require to be pursued in the matter. For a variety of
                     reasons I am, and profess myself wholly incompetent to determine in the case.
                  I have now the pleasure to communicate the names of the three
                     persons who captured Major André, and who refused to release him notwithstanding
                     the most earnest importunities and Assurances of a liberal reward on his part.
                     Their conduct merits our warmest esteem and I beg leave to add, that I think
                     the public will do well to make them a handsome gratuity. They have prevented
                     in all probability our suffering one of the severest strokes that could have
                     been meditated against us. Their names are John Paulding, David Williams and
                     Isaac Van Wert.
                  For the present I have detached the Jersey, New York & New
                     Hampshire Brigades with Stark’s to the Highland posts. They marched this
                     morning from Orange Town and will relieve the Pennsylvania line, which was
                     thrown in at the moment General Arnold went to the Enemy. Major Genl Greene has
                     marched with these four Brigades and will command at West-point and its
                     dependencies till a further disposition. The Main Body of the Army, the forage
                     about Orange Town and the lower Country being exhausted, also moved this
                     morning and is now arrived here. We have had a cold, wet and tedious March on
                     account of the feeble State of our Cattle, and have not a drop of rum to give
                     the Troops. My intention is to proceed with them to the Country in the
                     Neighbourhood of Passaick falls. I have the honor to be with the most perfect
                     respect Your Excellencys Most Obdt Servant
                  
                     Go. Washington
                  
                  
                     P.S. I have added a note at the foot of Sir Henry Clinton’s
                        Letter of the 30th of Sepbr and one at the foot of Major André’s Letter
                        to me of the 1st of October, which are in the Inclosure No. 2, which, if the
                        Letters are published, I request may be published also.
                  Papers alluded to aboveInclosure No. 2 containedA Copy of a Letter from Major André, Adj. Genl to the B.
                     Army to Sir H Clinton K.B. of 29th Sepr 1780.
                  A Copy of a Letter from His Excellency Genl Washington to Sir
                     H Clinton Sepr 30th 1780.
                  A Copy of a Letter from Lt Genl Robertson to General Washington
                     29 Sepr 1780.
                  
                      A Copy of a Letter from his Excy
                     Sir H Clinton to His Excellency Genl Washington 30th Septr 1780.
                  A Copy of a Letter from General Arnold for General Washington. Oct.
                     1 1780.
                  A Copy of a Letter of 2d Octr 1780 from Lt Genl Robertson to Genl
                     Washington, inclosing one from Benedict Arnold of the 1st of Octr.
                  A Copy of a Letter from Benedict Arnold to Genl Washington of the
                     1st of Octobr transmitted by Genl Robertson his Letter of the 2d of Oct.
                  
                     
                      A Copy of a Letter from Major André to his Excelly Genl
                     Washington of the 1st of October 1780.
                  Inclosures No. 3. 4. and 5 contained.
                  A Copy of General Washington’s Letter of Instructions to Abraham
                     Skinner 17 Sepr 1780.A Copy of  letter from him to G. Washington 24th of Septr.
                  A Copy of a Letter from Major Genl Lincoln to His Excellency Genl
                     Washington 25 Sepr 1780.
                  
                     
   To the Copy of the Letter from Sir
                        H. Clinton to Genl Washington of the 30th of Septr 1780 the following
                        note was added.

                  
                  Lt Genl Robertson, Mr Elliot & Mr Smith came up in a flag
                     Vessel to Dobbs’s ferry, agreeable to the above Letter. The Two last were not
                     suffered to land. Genl Robertson was permitted to come on shore & was met by
                     Major Genl Greene, who verbally reported that Genl Robertson mentioned to him
                     in substance, what is contained in a Letter from him of the 2d of October to
                     General Washington.
                  
                     
   To the Copy of the letter from Major
                        André of the 1st of Octr to Genl Washington—the following note was
                        added.

                  
                  The time which elapsed between the Capture of Major André, which
                     was on the morning of the 23d of Septr and his execution which did not take
                     place till 12 O’Clock on the 2d of October, the mode of trying him, His letter
                     to His Excellency Sir Hy Clinton, K.B. on the 29th of Septr
                     in which he said, "I receive the greatest attention from
                     his Excelly General Washington and from every person under whose charge I
                     happen to be placed"—not to mention many other acknowledgements which he made
                     of the good treatment he received—must evince that the proceedings against him
                     were not guided by passion or resentment. The practice & usage of War were
                     against his request and made the indulgence he solicited, circumstanced as he
                     was, inadmissible. 
               
               